Citation Nr: 1137847	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO. 05-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure. 

2. Entitlement to service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in April 2009 and was remanded for additional development. The RO has complied with the remand directives. 

The issue of service connection for an immune deficiency, as due to chemical exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for an immune deficiency was denied by an unappealed rating decision in February 1998, of which the Veteran was informed by letter dated in March 1998. 

2. The evidence received since the February 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an immune deficiency and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1998 rating decision which denied entitlement to service connection for an immune deficiency is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the final February 1998 determination denying the Veteran's claims of entitlement to service connection for an immune deficiency is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). Given the favorable action taken below, no discussion of the VCAA at this point is required.

New and Material Evidence

The Veteran asserts that due to his participation in Operation Metoxe II ("Mission Effectiveness in a Toxic Environment") from July 15 to September 1, 1969, he developed Type S immune deficiency, which has manifested in various skin symptoms and a myocardial infarction, among other disorders. 

A February 1998 rating decision denied the Veteran's claim of entitlement to service connection for an immune deficiency with a skin disorder, due to in-service chemical exposure. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the February 1998 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the February 1998 rating decision consisted of service treatment records, post-service treatment records, an October 1997 VA examination, and an October 1997 lay statement. The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have a then-current disability for which service connection could be granted. 

The evidence submitted in support of reopening the claim includes more recent medical records that show diagnoses of a protein and immune deficiency, a November 2002 physician's opinion regarding the Veteran's immune deficiency, a military report about Operation Metoxe II, and a further lay statement attesting to the Veteran's immune reactions after the chemical exposure. 

The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim. In particular, the military report reflects that participants in Operation Metoxe II may have been exposed to diluted 2-chlorobenzalmalononitrile gas (also known as "CS" or "tear gas."). The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened. 





ORDER

As new and material evidence sufficient to reopen a claim for immune deficiency due to chemical exposure has been presented, the Veteran's claim is granted to this extent. 


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record demonstrates that the Veteran may have been exposed to chemicals during service during his participation in the Metoxe II program from July to September 1969. In particular, the RO obtained an after-action report which indicates that during Metoxe II, CS gas was mixed with various dispersal agents in order to simulate ground and air contamination so that the effectiveness of troops in such an environment could be measured. The report indicates that 5 percent of CS gas was mixed with 95 percent talc powder and placed over ground environments; 10 percent CS was mixed with tributyl phosphate and used as a simulated air-sprayed contaminant and that one percent CS was missed with trioctyl phosphate and used as a simulated liquid-sprayed contaminant. 

The record also shows that the Veteran has a documented immune deficiency. His service treatment records show that he had a boil on his nose during service; he has experienced post-service cellulitis and had a myocardial infarction. An opinion is necessary to determine whether there is an etiological relationship between the Veteran's exposure to the chemicals used during his participation in Operation Metoxe II during service and his immune deficiency.  

During the pendency of this development and as will be directed in paragraph 1, below, the Veteran may submit any other evidence which he believes relevant to his appeal. In particular, while the Veteran has submitted various articles detailing the participation of service members in numerous field toxic exposure experiments since World War II, the only documented and confirmed exposure sustained by the Veteran currently of record is that of the CS ("tear") gas as noted above. The Veteran may submit any other competent evidence of any other exposure when invited to do so in paragraph 1, below. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to CS ("tear gas") chemical exposure that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The Veteran may submit any other evidence he deems relevant to the appeal. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

1. What are the possible side effects of the chemicals to which the Veteran was exposed during his participation in Operation Metoxe II, CS ("tear gas")? 

2. Was the Veteran's Protein S deficiency or any other dermatological or other disorder caused by exposure to CS gas during his participation in Operation Metoxe II during service?

f. In responding to these inquiries, the examiner's attention is called to the following:

1. The Operation Metoxe II report;

2. The medical records indicating that the Veteran has a Protein S deficiency. 

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


